DETAILED ACTION
This action is responsive to the response filed on 01/29/2021 and the request for continued examination filed 02/22/2021. Claim 1 is pending in the case. Claim 1 is independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20120256963 A1, cited in the previous Office Action), hereinafter Suzuki, in view of Kim et al (US 20140359507 A1, effectively filed 05/30/2013, cited in the previous Office Action), hereinafter Kim and Maruyama (US 20040085328 A1, cited in previous Office Action), hereinafter Maruyama.

Regarding Claim 1, Suzuki teaches:
An electronic device having a first touch sensor on a front face thereof and a second touch sensor on a back face thereof, comprising: a controller configured to, (See FIG. 16, information processing terminal 200 with front-surface touch sensor 206, a rear-surface touch sensor 105 and a CPU 101 [0115])
when a flick operation is detected through an operation to the first touch sensor on the front face within a predetermined period of time after a… screen scrolling in response to an operation to the second touch sensor on the back face, cancel an manipulation] of the screen configured to be performed in response to the flick operation, and (See FIG.s 18 and 19, an object list of a plurality of objects 222 in which respective contents are associated is displayed on the display unit 220 of the information processing terminal 200. The object list can be scrolled according to the manipulation input from the rear surface. Further each object 222 in the object list can be manipulated according to the manipulation input from the front surface [0140], a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia [0102], finger is brought into contact with the rear surface in order to scroll the object list in a given direction from an initial state... the object list is gradually scrolled in a given direction, and when a given time elapses, the object list is scrolled at a certain speed (during scrolling). Then, when contact of the finger with the front surface is detected during scrolling, the execution processing unit 244 acquires the priorities of the rear-surface touch sensor 105 and the front-surface touch sensor 206 by referencing the setting storage unit 246 and judges based on which of the manipulation inputs to execute a process [0141], the priority of the first manipulation input is higher than the priority of the second manipulation input, the process based on the second manipulation input is not executed and the process corresponding to the first manipulation input is continuously executed [0139], the execution processing unit 244 may issue a command according to only one manipulation input by forcibly canceling commands according to other manipulation inputs [0135] the manipulation input judgment unit 243 detects a manipulation input [0129], if it is determined in step S212 that there are a plurality of manipulation inputs, the execution processing unit checks priorities assigned to the manipulation input units 
when the flick operation is performed by the operation to the first touch sensor on the front face after the predetermined period of time after the… screen scrolling in response to by the operation to the second touch sensor on the back face, execute a process according to the flick operation. (See FIG. 18 wherein a detection of manipulation input is performed at step 210, which may be a first input initiating a scroll from the rear surface, and at step s212 it is determined that it is the only input, the scroll is executed corresponding to the input to the rear surface at step s214, then at a time after this first input is completed, the user may perform another manipulation input at 

As shown above, Suzuki teaches that each object 222 in the object list can be manipulated according to the manipulation input from the front surface (Suzuki [0140]) and a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia (Suzuki [0102]), which teaches an operation of manipulation of the screen configured to be performed in response to the flick operation, (emphasis added) which suggests, but may not explicitly disclose:
scrolling of the screen configured to be performed in response to the flick operation. (emphasis added)

Kim teaches:
An electronic device having a first touch sensor on a front face thereof and… a controller configured to (See FIG.s 2, 7 and 8, device 200 [0025], The touch screen unit 230 includes a touch sensor unit 231 and a display 232 [0029]-[0030] controller 260 [0033])
when a flick operation is detected through an operation to the first touch sensor on the front face… (determines whether a drag is performed after the item is selected [0067], the user may attempt to correct it by maintaining a touch of the screen while sliding the user's finger onto the item that the user actually intended to select (e.g., "Linkd"). However, the sliding of the user's finger from item "Linki" onto item "Linkd" may be mistaken by the device 200 for a panning gesture for the turning of pages... the device 200 may erroneously change (or scroll) the page displayed on the screen instead of selecting the item "Linki" [0053] However, this selection is made in error. Upon realizing the error, the user may attempt to correct it by maintaining a touch of the screen while sliding the user's finger onto the item that the user actually intended to select (e.g., "Linkd"). However, the sliding of the user's finger from item "Linki" onto item "Linkd" may be mistaken by the device 200 for a panning gesture for the turning of pages or a command for performing an operation that is different from the selection of items. Accordingly, the device 200 may erroneously change (or scroll) the page displayed on the screen instead of selecting the item "Linki."[0057]- [0058])


Given that Suzuki teaches that it is possible to execute the process according to a user's intention and to prevent an erroneous manipulation (Suzuki [0153]), and the suggestion that the flick operation is a manipulation for inertial scrolling, of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the operation of manipulation of the screen configured to be performed in response to the flick operation, that is canceled when the flick operation is detected through an operation to the first touch sensor on the front face within a predetermined period of time after a screen is scrolled in response to an operation to the second touch sensor on the back face, of Suzuki, would be an operation of scrolling of the screen configured to be performed in response to the flick operation, as taught by Kim.
One would have been motivated to make such a modification so that when a user selects an incorrect item, the selection may be easily changed to a desired item, so that a mis-operation due to an incorrect touch may be prevented (Kim [0079]), and when a plurality of manipulation inputs are detected and if the processes corresponding to the respective manipulation inputs conflict with each other when executed, a malfunction can be prevented by the information processing apparatus 240 according to the present embodiment. (Suzuki [0151])


within a predetermined period of time after a completion of screen scrolling (emphasis added).

Maruyama teaches:
when [an] operation is detected through an operation to [a] first… sensor… (See FIG. 9, the mouse cursor position detecting unit 43 detects the current position (coordinates) of the mouse cursor 2A [0130])
within a predetermined period of time after a completion of screen scrolling in response to an operation to [a] second… sensor…, (scrolling is given priority, after an elapse of a predetermined time, a window of an application program corresponding to a title emphatically displayed among titles included in the title list 10 is made active [0094], Stop to scroll, make a window active after an elapse of a predetermined time [0096], the activation processing unit 42 may make a window of an application program corresponding to a title emphatically displayed active when a timer set value (for 
cancel an operation of… the screen configured to be performed in response to the… operation, and (Until it is determined at step A110 that the predetermined time has elapsed, the processes at the above steps A30 to A110 are repeated [0141], see FIG. 9, steps A120-A130 are canceled and the window is not made active when predetermined time has not elapsed after scrolling has stopped)
when the… operation is performed by the operation to the first… sensor… after the predetermined period of time after the completion of the screen scrolling in response to by the operation to the second… sensor…, execute a process according to the… operation. (it is determined whether or not a predetermined timer set value (a predetermined time; for example, 0.5 second) has elapsed since the timer started to time (step A110; predetermined time elapse determining process step, activating process step). When it is determined that the predetermined time has elapsed, the procedure proceeds to steps A120 to A130. [0137], the activation processing unit 42 searches for a title display column 10A on the basis of a position (coordinates) of the 

Given that Suzuki teaches that a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia [0102], finger is brought into contact with the rear surface in order to scroll the object list in a given direction from an initial state... the object list is gradually scrolled in a given direction, and when a given time elapses, the object list is scrolled at a certain speed (during scrolling). Then, when contact of the finger with the front surface is detected during scrolling, the execution processing unit 244 acquires the priorities of the rear-surface touch sensor 105 and the front-surface touch sensor 206 by referencing the setting storage unit 246 and judges based on which of the manipulation inputs to execute a process [0141], and that the present technique is not limited to such examples set forth above (¶ [0154]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the priority determination and the cancelation of an operation of scrolling of the screen configured to be performed in response to the flick operation and execution of a process according to the flick operation, as taught by Suzuki and Kim, to be when a flick operation is detected through an operation to the first touch sensor on the front face within a predetermined period of time after a completion of screen scrolling in response to an operation to the second touch sensor on the back face, cancel an operation of scrolling of the screen configured to be performed in response to the flick operation, and when 

One would have been motivated to make such a modification because, in consideration of performance of a CPU (particularly, a processing speed) or a capacity of the memory, for example, it is preferable that the scrolling is given priority, after an elapse of a predetermined time, a window of an application program is made active (Maruyama [0093]).
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
On pages 2-3 of the response, and with respect to Claim 1, Applicant submits:
“Applicant respectfully disagrees with the above assertion because one of ordinary skill in the art would not have made a modification of Suzuki in view of Maruyama, without the benefit of viewing the present application… Suzuki recognizes a problem of a malfunction due to an unintentional contact with a sensor… In Suzuki, there is no recognized problem of a limited performance of a CPU or a limited capacity of memory… Maruyama recognizes a problem of undesirable for the realization of a quick switching of the window because a user has to move a mouse cursor to a region where a taskbar is displayed each time the user makes a window of the desired application active… Maruyama recognizes a problem based on a limited performance of a CPU or capacity of the memory, and provides a solution based on a predetermined time before activating a window. Thus, Maruyama recognizes a problem that is not recognized in Suzuki and provides a solution that is not provided in Suzuki. In Maruyama, there is no recognized problem due to an unintentional contact. Thus, the subject matter of Suzuki and the subject matter of Maruyama have completely different purposes and operations no motivation in Suzuki to modify the method described in Suzuki to consider a limited performance of a CPU or a limited capacity of a memory.”

		Examiner respectfully disagrees, as detailed below.
Applicant appears to be arguing that Suzuki and Maruyama are nonanalogous prior art and therefore that there is no motivation to combine Suzuki and Maruyama.
In response to applicant's argument that Suzuki and Maruyama are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Suzuki is related to a problem of a malfunction due to an unintentional contact with a sensor, as stated by Applicant, which is both in the field of Applicant’s endeavor and pertinent to the particular problem with which the Applicant is concerned (See ¶ [0006]-[0008] of the originally filed specification of the instant application regarding mistaken selection of an object and unnecessary scrolling of a screen related to cancellation of selection of an object). Maruyama is related to enabling a user to find out a window of the desired application program, easily and quickly, and it involves a scrolling display which is consistent with the field of endeavor and particular .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestions and motivations come directly from the prior art references. As stated in the Office Action, in consideration of performance of a CPU (particularly, a processing speed) or a capacity of the memory, for example, it is preferable that the scrolling is given priority, after an elapse of a predetermined time, a window of an application program is made active (Maruyama [0093]). The general knowledge available to one of ordinary skill in the art, in the area of graphical user interfaces (GUIs) and computing devices, would .
On pages 3-4 of the response, and with respect to Claim 1, Applicant submits:
“Further, Suzuki explicitly describes that its determination on whether to cancel the input to the front face based on if the input to the front has is simultaneous with the input to the rear face, and also if the input to the front face is detected during scrolling. Thus, Suzuki's recognized problem is a malfunction due to an unintentional contact that is simultaneous with another input or due to an unintentional contact during scrolling, and Suzuki's solution is to address such malfunctions. Accordingly, there would have been no motivation or reason to giving a priority to the scrolling and waiting a predetermined time after completion of the title scrolling, as described in Maruyama. Thus, even if one of ordinary skill in the art were to somehow combine Suzuki and Maruyama, such a combination would not have taught or suggested the above feature of claim 1. In this regard, Applicant submits that the modification presented in the Office Action is not based on the disclosures of Suzuki and Maruyama but instead based on the disclosure of the present application, which is impermissible. Applicant submits that the modification presented in the Office Action is, at best, based on impermissible hindsight reasoning.”

Examiner respectfully disagrees, as detailed below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As stated above, the teachings, suggestions and motivations come directly from the prior art references. As stated in the Office Action, in consideration of performance of a CPU (particularly, a processing speed) or a capacity of the memory, for example, it is preferable that the scrolling is given priority, after an elapse of a predetermined time, a window of an application program is made active (Maruyama [0093]). The general knowledge available to one of ordinary skill in the art, in the area of graphical user interfaces (GUIs) and computing devices, would include considerations of CPU performance and memory capacity when designing a GUI and processing inputs to the GUI/computing device. As shown in the Office Action, Suzuki teaches an inertial scrolling of the screen in response to the operation to the sensor on the back face of the device. 
On page 4 of the response, and with respect to Claim 1, Applicant submits:
“During the June 3 interview, the Examiner agreed that Suzuki does not explicitly mention a problem due to a limited performance of a CPU or a limited capacity of memory. However, the Examiner asserted that he would interpret that Suzuki is at least inherently aiming to provide a user interface with consideration of a limited performance of a CPU or a limited capacity of memory. In this regard, the Examiner asserted that it appears that there would have been some motivation in Suzuki to modify the method described in Suzuki to consider a limited performance of a CPU or a limited capacity of a memory.
Applicant respectfully disagrees with the above assertion by the Examiner, because Suzuki does not mention any problem due to a limited performance of a CPU or a limited capacity of memory.
see MPEP §
2145(X)(A)], by considering a limited performance of a CPU or a limited capacity of a memory, to modify Suzuki's priority determination and cancelation of an operation of scrolling of the screen in view of the disclosures of Maruyama to arrive at the feature of claim 1, is unreasonable and speculative.”

Examiner respectfully disagrees, as detailed below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As stated above, the teachings, suggestions and motivations come directly from the prior art references. As stated in the Office Action, in consideration of performance of a CPU (particularly, a processing speed) or a capacity of the memory, for example, it is preferable that the scrolling is given priority, after an elapse of a predetermined time, a window of an application program is made active (Maruyama [0093]). During the interview, it was not the intention to state that Suzuki inherently teaches providing a user interface with consideration of a limited performance of a CPU or a limited capacity of memory, but rather that the general 
As shown in the Office Action, Suzuki teaches an inertial scrolling of the screen in response to the operation to the sensor on the back face of the device. Thus, the inertial scrolling would continue for some predetermined period of time based on the operation to the sensor on the back face of the device. Suzuki teaches that the flick operation to the front face would be canceled during this period of time of inertial scrolling. Maruyama’s teaching of making a window active to receive inputs to the window after a predetermined period of time after completing scrolling, to modify the teachings of Suzuki would have been obvious in consideration CPU performance and memory capacity, as shown in the Office Action. Applicant’s advantage stated in ¶ [0011] of the originally filed specification is that unnecessary scrolling of a screen related to cancellation of selection of an object can be prevented and does not make a statement of CPU performance or memory capacity being considered. Thus, Examiner respectfully submits that the combination of Suzuki, Kim and Maruyama takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179